Case: 4:18-cv-00827-RLW Doc. #: 32 Filed: 03/25/19 Page: 1 of 20 PageID #: 218



                      IN THE UNITED STATES DISTRICT COURT
                     FOR THE EASTERN DISTRICT OF MISSOURI
                                EASTERN DIVISION

ALLIED WORLD SPECIALTY                       )
INSURANCE COMPANY,                           )
                                             )
                 Plaintiff,                  )   Case No. 4:18-cv-00827-RLW
                                             )
            v.                               )
                                             )
CITY OF FERGUSON, MISSOURI,                  )
                                             )
                 Defendant.                  )

               DEFENDANT’S ANSWER AND AFFIRMATIVE DEFENSES
            TO PLAINTIFF’S COMPLAINT FOR DECLARATORY JUDGMENT
                             AND COUNTERCLAIM

            COMES NOW Defendant City of Ferguson (“Ferguson” or “Defendant”), by

and through its undersigned counsel, and for its Answer and Affirmative

Defenses to Plaintiff’s Complaint for Declaratory Judgment (the “Complaint”),

states as follows:

            1.   Ferguson admits that this is an insurance coverage dispute, and

that Plaintiff claims it has no duty to defend or indemnify under the Policy for

the pending action that it defines as the “Fee Refund Lawsuit.” Ferguson denies

each and every remaining allegation contained in Paragraph 1.

            2.   Ferguson admits that the plaintiffs in the “Fee Refund Lawsuit” seek

recovery for certain fees that the City argues were properly charged in accordance

with Missouri law.            Ferguson denies each and every remaining allegation

contained in Paragraph 2.

            3.   Ferguson admits that Plaintiff, as it is obligated to do under the

Policy, has agreed to defend Ferguson and is currently defending Ferguson in


2319650.9
Case: 4:18-cv-00827-RLW Doc. #: 32 Filed: 03/25/19 Page: 2 of 20 PageID #: 219



the “Fee Refund Lawsuit,” subject to what Plaintiff claims is a full and complete

reservation of rights.   Ferguson denies each and every remaining allegation

contained in Paragraph 3.

      4.    Ferguson admits the allegations contained in Paragraph 4.

      5.    Ferguson admits the allegations contained in Paragraph 5.

      6.    Ferguson admits the allegations contained in Paragraph 6.

      7.    Ferguson denies the allegations contained in Paragraph 7.

      8.    Ferguson denies the allegations contained in Paragraph 8.

      9.    Ferguson is without knowledge or information sufficient to form a

belief as to the allegations in Paragraph 9 and, therefore, Ferguson denies the

allegations contained in Paragraph 9.

      10.   Ferguson admits the allegations contained in Paragraph 10.

      11.   Ferguson admits the allegations contained in Paragraph 11.

      12.   Ferguson admits the allegations contained in Paragraph 12.

      13.   Ferguson denies the allegations contained in Paragraph 13.

      14.   Ferguson admits the allegations contained in Paragraph 14.

      15.   Ferguson admits the allegations contained in Paragraph 15.

      16.   Ferguson admits the allegations contained in Paragraph 16.

      17.   Ferguson admits that certain allegations are made in the Fee Refund

Petition, including the quoted language in Paragraph 17. Ferguson denies each

and every remaining allegation contained in Paragraph 17, including the

substance of the underlying allegations.




                                        2
Case: 4:18-cv-00827-RLW Doc. #: 32 Filed: 03/25/19 Page: 3 of 20 PageID #: 220



      18.      Ferguson admits that the Fee Refund Petition involves claims

relating to “warrant recall” fees, “letter” fees and “failure to appear” fees.

Ferguson denies each and every remaining allegation contained in Paragraph 18.

      19.      Ferguson admits that certain allegations are made in the Fee Refund

Petition, including the quoted language in Paragraph 19. Ferguson denies each

and every remaining allegation contained in Paragraph 19.

      20.      Ferguson admits that certain allegations are made in the Fee Refund

Petition, including the quoted language in Paragraph 20 and the allegation that

the fees at issue are “not a tax.” Ferguson denies each and every remaining

allegation contained in Paragraph 20, including the substance of the underlying

allegations.

      21.      Ferguson admits the allegations contained in Paragraph 21.

      22.      Ferguson admits the allegations contained in Paragraph 22.

      23.      Ferguson admits the allegations contained in Paragraph 23.

      24.      Ferguson denies the allegations contained in Paragraph 24.

      25.      Ferguson admits the allegations contained in Paragraph 25.

      26.      Ferguson admits the allegations contained in Paragraph 26.

      27.      Ferguson admits the allegations contained in Paragraph 27.

      28.      Ferguson admits the allegations contained in Paragraph 28.

      29.      Ferguson admits that certain language is contained in the

referenced Policy, including the quoted language in Paragraph 29. Ferguson

denies each and every remaining allegation contained in Paragraph 29.




                                         3
Case: 4:18-cv-00827-RLW Doc. #: 32 Filed: 03/25/19 Page: 4 of 20 PageID #: 221



      30.   Ferguson admits that certain language is contained in the

referenced Policy, including the quoted language in Paragraph 30. Ferguson

denies each and every remaining allegation contained in Paragraph 30.

      31.   Ferguson admits that certain language is contained in the

referenced Policy, including the quoted language in Paragraph 31. Ferguson

denies each and every remaining allegation contained in Paragraph 31.

      32.   Ferguson admits that certain language is contained in the

referenced Policy, including the quoted language in Paragraph 32. Ferguson

denies each and every remaining allegation contained in Paragraph 32.

      33.   Ferguson admits that certain language is contained in the

referenced Policy, including the quoted language in Paragraph 33. Ferguson

denies each and every remaining allegation contained in Paragraph 33.

      34.   Ferguson admits the allegations contained in Paragraph 34.

      35.   Ferguson admits that Plaintiff, as it is obligated to do under the

Policy, has agreed to defend Ferguson and is currently defending Ferguson in

the “Fee Refund Lawsuit,” subject to what Plaintiff claims is a full and complete

reservation of rights.   Ferguson denies each and every remaining allegation

contained in Paragraph 35.

      36.   Ferguson admits that Plaintiff, as it is obligated to do under the

Policy, has agreed to defend Ferguson and is currently defending Ferguson in

the “Fee Refund Lawsuit,” subject to what Plaintiff claims is a full and complete

reservation of rights, and that it is seeking a declaration from this Court that it




                                        4
Case: 4:18-cv-00827-RLW Doc. #: 32 Filed: 03/25/19 Page: 5 of 20 PageID #: 222



has no duties to defend and indemnify Ferguson under the Policy for this lawsuit.

Ferguson denies each and every remaining allegation contained in Paragraph 36.

              ANSWER TO COUNT I – DECLARATORY JUDGMENT
                      (Uncovered/Uninsurable Loss)

      37.     In answer to Paragraph 37, Ferguson reasserts and incorporates by

reference its responses to Paragraphs 1 through 36.

      38.     Ferguson admits that Plaintiff is seeking a declaration from this

Court that it has no duties to defend and indemnify Ferguson under the Policy

for the Fee Refund Lawsuit.       Ferguson denies each and every remaining

allegation contained in Paragraph 38.

      39.     Ferguson denies the allegations contained in Paragraph 39, and

denies that Ferguson engaged in any such claimed conduct.

      40.     Ferguson denies the allegations contained in Paragraph 40, and

denies that Ferguson engaged in any such claimed conduct.

      41.     Ferguson denies the allegations contained in Paragraph 41, and

denies that Ferguson engaged in any such claimed conduct.

      42.     Ferguson denies the allegations contained in Paragraph 42, and

denies that Ferguson engaged in any such claimed conduct.

      WHEREFORE, having fully answered Count I, Defendant City of Ferguson

prays that the Court enter judgment in its favor, that it award the City of

Ferguson its attorney’s fees and costs incurred herein, and that the Court award

such other and further relief to the City of Ferguson as this Court deems just

and proper.



                                        5
Case: 4:18-cv-00827-RLW Doc. #: 32 Filed: 03/25/19 Page: 6 of 20 PageID #: 223



              ANSWER TO COUNT II – DECLARATORY JUDGMENT
                          (Exclusion III.A.(1))

      43.     In answer to Paragraph 43, Ferguson reasserts and incorporates by

reference its responses to Paragraphs 1 through 42.

      44.     Ferguson admits that Plaintiff is seeking a declaration from this

Court that it has no duties to defend and indemnify Ferguson under the Policy

for the Fee Refund Lawsuit.       Ferguson denies each and every remaining

allegation contained in Paragraph 44.

      WHEREFORE, having fully answered Count II, Defendant City of Ferguson

prays that the Court enter judgment in its favor, that it award the City of

Ferguson its attorney’s fees and costs incurred herein, and that the Court award

such other and further relief to the City of Ferguson as this Court deems just

and proper.

            ANSWER TO COUNT III – DECLARATORY JUDGMENT
                         (Exclusion III.A.(2))

      45.     In answer to Paragraph 45, Ferguson reasserts and incorporates by

reference its responses to Paragraphs 1 through 44.

      46.     Ferguson admits that Plaintiff is seeking a declaration from this

Court that it has no duties to defend and indemnify Ferguson under the Policy

for the Fee Refund Lawsuit.       Ferguson denies each and every remaining

allegation contained in Paragraph 46.

      WHEREFORE, having fully answered Count III, Defendant City of

Ferguson prays that the Court enter judgment in its favor, that it award the City

of Ferguson its attorney’s fees and costs incurred herein, and that the Court


                                        6
Case: 4:18-cv-00827-RLW Doc. #: 32 Filed: 03/25/19 Page: 7 of 20 PageID #: 224



award such other and further relief to the City of Ferguson as this Court deems

just and proper.

             ANSWER TO COUNT IV – DECLARATORY JUDGMENT
                          (Exclusion III.A.(3))

      47.     In answer to Paragraph 47, Ferguson reasserts and incorporates by

reference its responses to Paragraphs 1 through 46.

      48.     Ferguson admits that Plaintiff is seeking a declaration from this

Court that it has no duties to defend and indemnify Ferguson under the Policy

for the Fee Refund Lawsuit.       Ferguson denies each and every remaining

allegation contained in Paragraph 48.

      WHEREFORE, having fully answered this first Count IV, Defendant City

of Ferguson prays that the Court enter judgment in its favor, that it award the

City of Ferguson its attorney’s fees and costs incurred herein, and that the Court

award such other and further relief to the City of Ferguson as this Court deems

just and proper.

            ANSWER TO COUNT IV [SIC]– DECLARATORY JUDGMENT
                          (Exclusion III.A.(11))

      49.     In answer to Paragraph 49, Ferguson reasserts and incorporates by

reference its responses to Paragraphs 1 through 48.

      50.     Ferguson admits that Plaintiff is seeking a declaration from this

Court that it has no duties to defend and indemnify Ferguson under the Policy

for the Fee Refund Lawsuit.       Ferguson denies each and every remaining

allegation contained in Paragraph 50.




                                        7
Case: 4:18-cv-00827-RLW Doc. #: 32 Filed: 03/25/19 Page: 8 of 20 PageID #: 225



      WHEREFORE, having fully answered this second Count IV, Defendant City

of Ferguson prays that the Court enter judgment in its favor, that it award the

City of Ferguson its attorney’s fees and costs incurred herein, and that the Court

award such other and further relief to the City of Ferguson as this Court deems

just and proper.

            ANSWER TO COUNT IV [SIC]– DECLARATORY JUDGMENT
                          (Exclusion III.A.(15))

      51.     In answer to Paragraph 51, Ferguson reasserts and incorporates by

reference its responses to Paragraphs 1 through 50.

      52.     Ferguson admits that Plaintiff is seeking a declaration from this

Court that it has no duties to defend and indemnify Ferguson under the Policy

for the Fee Refund Lawsuit.       Ferguson denies each and every remaining

allegation contained in Paragraph 50.

      WHEREFORE, having fully answered this third Count IV, Defendant City

of Ferguson prays that the Court enter judgment in its favor, that it award the

City of Ferguson its attorney’s fees and costs incurred herein, and that the Court

award such other and further relief to the City of Ferguson as this Court deems

just and proper.

                           AFFIRMATIVE DEFENSES

      COMES NOW Defendant City of Ferguson (the “Ferguson” or “Defendant”),

by and through its undersigned counsel, and hereby assert the following

Affirmative Defenses to Plaintiff’s Complaint for Declaratory Judgment (the

“Complaint”:



                                        8
Case: 4:18-cv-00827-RLW Doc. #: 32 Filed: 03/25/19 Page: 9 of 20 PageID #: 226



                        FIRST AFFIRMATIVE DEFENSE

      Plaintiff fails to state any claims upon which relief can be granted based

on, inter alia, the reasons set forth in Ferguson’s Motion to Dismiss or to Strike

(Doc. No. 11) and supporting memoranda (Doc. Nos. 12 and 21) which are

incorporated by reference herein.

                       SECOND AFFIRMATIVE DEFENSE

      Plaintiff’s claims are barred by the doctrines of waiver, estoppel, and/or

unclean hands.

                        THIRD AFFIRMATIVE DEFENSE

      Plaintiff’s claims are barred based on Ferguson’s justifiable reliance on

Plaintiff’s promises regarding coverage.

                       FOURTH AFFIRMATIVE DEFENSE

      Plaintiff’s is not entitled to any declaratory or other relief given the pending

Missouri state court proceeding, which makes this action premature.

                        FIFTH AFFIRMATIVE DEFENSE

      Plaintiff’s claims are barred because Plaintiff has not identified any

established Missouri public policy or Missouri statute that created any

established public policy that would preclude any defense and indemnification

as expressly provided for under the Policy.

                        SIXTH AFFIRMATIVE DEFENSE

      Plaintiff’s claims are barred to the extent that Plaintiff is seeking a

declaration that it has no obligation to defend given the express Policy language




                                           9
Case: 4:18-cv-00827-RLW Doc. #: 32 Filed: 03/25/19 Page: 10 of 20 PageID #: 227



that creates a contractual duty to defend and pay “Defense Expenses” even if it

is not obligated to cover any “Loss” under the Policy.

                     SEVENTH AFFIRMATIVE DEFENSE

      Plaintiff’s claims are barred by the Innocent Taxpayer Rule as recognized

by the Missouri courts.

                      EIGHTH AFFIRMATIVE DEFENSE

      Plaintiff’s claims are barred because certain of the exclusions relied upon

would only apply if the claimed conduct was brought about or contributed to “in

fact” by any of the claimed exclusions, which in fact determinations must first

be made by the Missouri state court.

                          NINTH AFFIRMATIVE DEFENSE

      Plaintiff’s claims are barred based on its failure to join indispensable

parties, namely, the named plaintiffs and plaintiff class in the Carter Lawsuit.

                       TENTH AFFIRMATIVE DEFENSE

      Plaintiff’s claims are barred because certain claimed exclusions it purports

to rely upon, such as Exclusions C.(11) and C.(15), were either not set forth in

its reservation of rights correspondence or were subsequently withdrawn, which

now estops Plaintiff from relying on them.

                     ELEVENTH AFFIRMATIVE DEFENSE

      Plaintiff’s Complaint should be dismissed in its entirety or stayed based

on, inter alia, the reasons set forth in Ferguson’s Motion to Dismiss or to Strike

(Doc. No. 11) and supporting memoranda (Doc. Nos. 12 and 21) which are

incorporated by reference herein.


                                       10
Case: 4:18-cv-00827-RLW Doc. #: 32 Filed: 03/25/19 Page: 11 of 20 PageID #: 228



      WHEREFORE, having fully answered Plaintiff’s Complaint, Defendant City

of Ferguson prays that the Court enter judgment in its favor, that it award the

City of Ferguson its attorney’s fees and costs incurred herein, and that the Court

award such other and further relief to the City of Ferguson as this Court deems

just and proper.

            COUNTERCLAIM FOR VEXATIOUS REFUSAL TO PAY
             PURSUANT TO SECTION 375.420, MO.REV.STAT.

      COMES NOW Defendant City of Ferguson (“Ferguson” or “Defendant”), by

and through its undersigned counsel, and for its Counterclaim for Vexatious

Refusal to Pay pursuant to Section 375.420, Mo.Rev.Stat. against Plaintiff Allied

World Specialty Insurance Company (“Allied World”) states as follows:

                            GENERAL ALLEGATIONS

      1.    Ferguson is a constitutional charter home rule city located in St.

Louis, Missouri, which operates pursuant to Article VI, Section 19 of the Missouri

Constitution and its Home Rule Charter.

      2.    Plaintiff Allied World is an insurance corporation organized under

the laws of the State of Delaware.

      3.    Jurisdiction is proper over this Counterclaim pursuant to 28 U.S.C.

§§ 1332 and 1367.

      4.    Allied World issued a Public Officials Liability and Employment

Practices Liability Insurance Policy, No. 0202-2994, to Ferguson for the policy

Period of July 1, 2014 to July 1, 2015 (the “Policy”). The Policy contains a $2

million Limit of Liability for all Loss, per Claim and in the aggregate, excess of a



                                        11
Case: 4:18-cv-00827-RLW Doc. #: 32 Filed: 03/25/19 Page: 12 of 20 PageID #: 229



$5,000 retention for each and every Claim. A true and accurate copy of the

Policy is attached to Plaintiff’s Complaint as Exhibit A (Doc No. 1-1).

      5.    Pursuant to this Policy, Allied World owed Ferguson certain

fiduciary duties, which duties include, but were not limited to, the following:

            a)      a duty to act honestly to effectually indemnify and save
                    Ferguson harmless and make payments to effectuate a
                    settlement in cases where requested to avoid financial
                    harm to the City;

            b)      a duty not to disregard the financial interests of
                    Ferguson in the hopes of escaping the full responsibility
                    imposed upon Allied World by its policies and insurance
                    programs, while at the same time increasing the
                    financial exposure and financial risk to Ferguson;

            c)      a duty to advise and provide proper and clear notice to
                    Ferguson regarding the basis for any denial of coverage
                    and provide a clear and proper reservations of any
                    rights with respect to any dispute over liability coverage;
                    and

            d)      a duty to wait for a resolution of the Carter Lawsuit prior
                    to filing a declaratory action so as not to compromise
                    and prejudice Ferguson’s ability to defend the case and
                    needlessly expose Ferguson to additional financial
                    exposure and financial risk.

      6.    Section I.A.(1) of the Policy provides as follows:

            a)      Public Officials Liability

                 (i) Public Officials Wrongful Acts Coverage

      The Insurer will pay on behalf of any Insured, excess of the
      Retention and subject to the Limits of Liability set forth in the
      Declarations, Loss which the Insured is legally obligated to pay as
      a result of a Claim first made against an Insured during the Policy
      Period or any applicable Extended Reporting Period, for a Public
      Officials Wrongful Act which occurs on or after the Retroactive
      Date and before the end of the Policy Period.




                                          12
Case: 4:18-cv-00827-RLW Doc. #: 32 Filed: 03/25/19 Page: 13 of 20 PageID #: 230



      The Insurer will have the right and duty to defend a Claim against
      an Insured for a Public Officials Wrongful Act which is covered
      under this INSURING AGREEMENT A(1), even if the allegations of
      such Claim are groundless, false or fraudulent.

      7.    Section II.N. defines “Loss” as “damages, pre-judgment interest,

post-judgment interest, front pay and back pay, judgments, settlements,

punitive or exemplary damages, or other amounts that an Insured is legally

obligated to pay as a result of a Claim.”

      8.    Section II.D. defines “Claim” as, inter alia: “(1) any written demand

for monetary damages or Non-Monetary Relief; . . . (3) any civil proceeding in a

court of law or equity, including any appeal therefrom, which is commenced by

the filing of a complaint, motion for judgment, or similar proceeding. . ..”

      9.    Section II.G. defines “Defense Expenses” to include “reasonable and

necessary fees, costs, charges or expenses resulting from the investigation,

defense or appeal of a Claim.”

      10.   The Policy defines Public Officials Wrongful Act at Section II.W. to

mean:

            1) any actual or alleged act, error, omission, misstatement,
               misleading statement or breach of duty, including any
               Personal Injury, by any Insured;

            2) any actual or alleged violation of civil rights protected
               under 42 USC 1981 et seq., or any similar federal, state or
               local law, by any Insured;

            3) any matter claimed against an Insured solely by reason of
               his or her status as an Insured during the Policy Period;
               if committed in the performance of his or her duties for the
               Named Insured; or

            4) any actual or alleged act, error, omission, misstatement,
               misleading statement or breach of duty by a natural person

                                        13
Case: 4:18-cv-00827-RLW Doc. #: 32 Filed: 03/25/19 Page: 14 of 20 PageID #: 231



                Insured while serving, at the direction or request of the
                Named Insured, in his or her capacity as a board member
                or committee member of a not-for-profit organization, other
                than the Named Insured, which is exempt from taxation
                under Section 501(c)(3) of the Internal Revenue Code, as
                the same may be amended from time to time, at the
                direction or request of the Named Insured. The coverage
                provided by this Subsection W(4) is excess of, and shall not
                contribute with, any other insurance plan or program of
                self-insurance carried by such not-for-profit corporation,
                and any contribution or indemnification to which a natural
                person Insured is entitled to from such not-for-profit
                organization.

                A Public Officials Wrongful Act shall not include an
                Employment Practices Wrongful Act or a Third Party
                Wrongful Act.

      11.    On December 8, 2014, the original named plaintiff in the underlying

action, Darrick Reed and then ultimately Roelif Carter, on behalf of themselves

and a class of similarly situated individuals, filed a class action lawsuit against

Ferguson captioned Carter et al. v. City of Ferguson, Case No. 14SL-CC04195,

St. Louis County Circuit Court, which lawsuit was amended on March 23, 2015,

a true and correct copy of which First Amended Petition is attached to Plaintiff’s

Complaint as Exhibit B (Doc No. 1-2) and is hereinafter referred to as the “Carter

Lawsuit.”

      12.    The Carter Lawsuit asserts four causes of action: declaratory

judgment (Count I), unjust enrichment (Count II), money had and received

(Count III), and an action for accounting and reimbursement of court fees paid

(Count IV). In Count I, the Carter Lawsuit requests the State court to declare (a)

that the fees violate state law, (b) that the fees are void because they were enacted

without municipal authority and designed to create a profit, (c) that the class is


                                         14
Case: 4:18-cv-00827-RLW Doc. #: 32 Filed: 03/25/19 Page: 15 of 20 PageID #: 232



entitled to recoup the payments made, and (d) that any person alleged to owe

the fees should be relieved of the obligation. The Carter Lawsuit alleges that

Ferguson “charges a variety of illegal fees, designed to profit the municipal

corporation at the expense of the general welfare” and includes a “warrant recall”

fee, a “letter” fee and a “failure to appear,” or “FTA” fee (collectively the “fees”).

Id. at ¶1.

      13.    The Carter Lawsuit alleges that the fees were collected in violation

of state law, without municipal authority and solely to create a profit, and,

therefore, such fees should be returned or those owing such fees should be

relieved of the obligation. Id.

      14.    Ferguson tendered the defense of the Carter Lawsuit to Allied World

on or about December 10, 2014.

      15.    Allied World initially agreed to defend Ferguson under the Policy in

connection with the Carter Lawsuit, subject to a reservation of rights, by letter

dated January 20, 2015.

      16.    Ferguson made demands on Allied World to settle the Carter Lawsuit

within the Policy limits and also conveyed its disagreement with certain of Allied

World’s positions regarding coverage by letters dated November 29, 2017 and

December 28, 2017.

      17.    Despite Ferguson’s repeated demands that Allied World settle the

Carter Lawsuit within the Policy limits, Allied World has repeatedly refused to do

so.




                                         15
Case: 4:18-cv-00827-RLW Doc. #: 32 Filed: 03/25/19 Page: 16 of 20 PageID #: 233



      18.    On May 31, 2018, Allied World filed a Complaint for Declaratory

Judgment, asking this Court to declare that it has no duty to defend and

indemnify Ferguson under the Policy with respect to the Carter Lawsuit. See

generally, Exhibit A (Doc No. 1-1).

      19.    Allied World claims the Exclusions of Section III.A. preclude

coverage of the Carter Lawsuit under the Policy. However, these exclusions,

including the “law enforcement” exclusion, the “tax” exclusion, and the illegal

“profit remuneration, or advantage” exclusion do not apply and do not override

Allied’s duty to defend the City expressly required by Section I.A.

      20.    Under the clear terms of the Exclusions, Section III.C.(11) of the

Policy does not apply to the Carter Lawsuit because the fees at issue were

administrative costs imposed by the Ferguson Municipal Court, and Section

III.C.(11) explicitly states that it “shall not apply to Claims arising out of the

administrative functions or activities of any Insured in the enforcement of the

municipal code, laws or regulations of the Named Insured, including, but not

limited to, the issuance of citations, fines, warnings, notices of violation . . .”

      21.    Moreover, in a letter from Allied World’s counsel to counsel for the

Ferguson dated February 5, 2018, Allied World falsely claimed, expressly

contrary to the allegations set forth in its Complaint, that “[h]owever, the above

carve-out is limited to Exclusion C.(11), and Allied World is not relying on this

exclusion with respect to the [Carter Lawsuit].”

      22.    Further, despite Allied World’s knowledge that the plaintiffs in the

Carter Lawsuit have expressly alleged that the disputed “fees” are not “taxes,”


                                         16
Case: 4:18-cv-00827-RLW Doc. #: 32 Filed: 03/25/19 Page: 17 of 20 PageID #: 234



Allied World nonetheless claims Section III.C.(15) applies to bar coverage for the

Carter Lawsuit because the challenged fees purportedly constitute “taxes.”

      23.   In addition to alleging factual allegations and defenses to coverage

in its Complaint that are not supported by the Policy or the allegations in the

Carter Lawsuit, backtracking on the purported exclusions that were withdrawn

to justify denying coverage, and citing to Policy exclusions that purportedly apply

to “taxes” (an exclusion that Allied World did not rely upon in its reservation of

rights correspondence) when the allegations in the Carter Lawsuit make clear

that no “taxes” are involved, Allied World has denied coverage without reasonable

cause or excuse based on other Policy exclusions that clearly do not apply and

has breached its fiduciary duties to Ferguson because:

            a)     The purported public policy exclusions Allied World
                   relies upon to suggest that the Carter Lawsuit claims
                   are “uninsurable” as a matter of Missouri public policy
                   is baseless, not supported by Missouri law or any
                   Missouri statute, and contrary to well-established
                   Missouri law and the “innocent taxpayer rule” as
                   recognized by the Missouri courts;

            b)     Allied World improperly and without any contractual
                   basis seeks a declaration that there is no duty to defend
                   when, even if one of the Policy exclusions applied,
                   Section III.A. of the Policy expressly creates a
                   contractual duty to defend by stating that “[t]he Insurer
                   shall not pay Loss but shall only pay Defense
                   Expenses, . . .”;

            c)     To the extent that Allied World purports to rely on
                   Exclusion C.(11), that reliance is likewise baseless
                   because that section expressly provides: “. . . this
                   exclusion shall not apply to Claims arising out of the
                   administrative functions or activities of any Insured in
                   the enforcement of the municipal code, laws or
                   regulations of the Named Insured, including but not
                   limited to, the issuance of citations, fines, warnings,

                                        17
Case: 4:18-cv-00827-RLW Doc. #: 32 Filed: 03/25/19 Page: 18 of 20 PageID #: 235



                  notices of violations, the issuance or denial of licenses
                  or permits, or the inspection of property or buildings,
                  by persons authorized to conduct such functions or
                  activities on behalf of the Named Insured”;

            d)    By seeking a declaration that there is no duty to defend,
                  when the Policy clearly creates such a duty even if Allied
                  World otherwise has no indemnity obligations, and by
                  seeking a “no liability” determination when it has such
                  a duty to defend, Allied World has violated its fiduciary
                  obligations to Ferguson to not disregard the financial
                  interests of Ferguson in the hopes of escaping the full
                  responsibility imposed upon Allied World by its policies;
                  and

            e)    The timing of Allied World’s declaratory judgment action
                  – prior to the Ferguson having an opportunity to allow
                  a Missouri jury to decide the issues of whether the fees
                  charged that underlie the Carter Lawsuit are legal or are
                  otherwise in violation of Missouri law when Allied World
                  would not be prejudiced by awaiting that determination
                  – also violates Allied World’s fiduciary duties owed to
                  Ferguson because the City is now at risk of being
                  deprived of its right to have a Missouri jury decide the
                  underlying factual issues by having this Court decide
                  those issues in advance of that jury trial and permit the
                  plaintiffs in the Carter Lawsuit to argue that Ferguson
                  would be barred by collateral estoppel from claiming
                  otherwise in that lawsuit.

      24.   Allied World’s refusal to settle the Carter Lawsuit upon demand by

Ferguson, coupled with Allied World’s other improper actions alleged in

Paragraphs 19 through 23, was and is vexatious because these actions have

been done willfully, in bad faith, and/or without any reasonable cause or excuse,

as it would appear to any reasonable person at the time or at any other time.

      25.   Consequently, Ferguson is entitled to recover damages as provided

for in Section 375.420, Mo.Rev.Stat., as well as reasonable attorney’s fees in

pursuing this action.


                                       18
Case: 4:18-cv-00827-RLW Doc. #: 32 Filed: 03/25/19 Page: 19 of 20 PageID #: 236



      26.   In addition, because Allied World’s conduct reflects evil motives and

reckless indifference to the rights of Ferguson, Allied World is liable to Ferguson

for punitive damages in an amount sufficient to deter Allied World and others

from committing such wrongful actions in the future.

      WHEREFORE, Plaintiff City of Ferguson respectfully requests that this

Court enter its judgment in favor of City of Ferguson for damages as permitted

by Section 375.420, Mo.Rev.Stat., for reasonable attorneys’ fees and costs

incurred in pursuing this action, for punitive damages, and for such other and

further relief as this Court deems just and proper.

                          DEMAND FOR JURY TRIAL

      COMES NOW Defendant City of Ferguson and hereby demand a trial by

jury in this cause.




                                        19
Case: 4:18-cv-00827-RLW Doc. #: 32 Filed: 03/25/19 Page: 20 of 20 PageID #: 237



Dated: March 25, 2019                Respectfully submitted,

                                     LEWIS RICE LLC


                                     By: /s/ Ronald A. Norwood
                                        Ronald A. Norwood, ##33841MO
                                        Apollo D. Carey, #58286MO
                                        Jacqueline K. Graves, #64875MO
                                        Sarah L. Noonan, #71102MO

                                     600 Washington Ave., Suite 2500
                                     St. Louis, Missouri 63101
                                     (314) 444-7675 (Telephone)
                                     (314) 612-7675 (Facsimile)
                                     rnorwood@lewisrice.com
                                     acarey@lewisrice.com
                                     jgraves@lewisrice.com

                                     Attorneys for Defendant City of Ferguson


                         CERTIFICATE OF SERVICE

       The undersigned hereby certifies that on this 25th day of March, 2019, a
true copy hereof was electronically filed with the Clerk of the Court using the
CM/ECF system, to be served by operation of the Court’ s electronic filing system
on all counsel of record.

                                            /s/ Ronald A. Norwood




                                       20
